Citation Nr: 0712280	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-26 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an initial compensable evaluation for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  That decision granted service connection 
for PTSD and assigned a noncompensable evaluation effective 
from December 21, 2004.  The veteran appealed that decision 
to BVA, and the case was referred to the Board for appellate 
review.  The Board remanded the case for further development 
in September 2006.  That development was completed, and the 
case has since been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's PTSD is not productive of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for PTSD 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO sent the veteran a letter in January 
2005 in connection with his claim for service connection for 
PTSD.  However, the Board acknowledges that the RO did not 
provide the veteran with notice of the information or 
evidence needed to substantiate his claim for a higher 
initial evaluation prior to the initial rating decision in 
April 2005, which granted service connection for PTSD and 
assigned a noncompensable evaluation effective from December 
21, 2004.  The veteran subsequently filed his notice of 
disagreement (NOD) in which he disagreed with the initial 
evaluation assigned for his PTSD.  Thus, the appeal of the 
assignment of the initial evaluation arises not from a 
"claim" but from an NOD filed with the RO's initial 
assignment of a rating.  Nevertheless, the RO did send the 
veteran an additional letter in September 2006 in connection 
with the issue of a higher initial evaluation.  Thus, the 
Board finds that any defect with respect to the timing of the 
notice requirement was harmless error.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claim for a higher initial evaluation was readjudicated in a 
supplemental statement of the case (SSOC).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation.  Specifically, the September 2006 letter stated, 
"In order to support you claim for an increased evaluation 
for your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  
Additionally, the July 2005 statement of the case (SOC) and 
the December 2006 supplemental statement of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.  In fact, the July 
2005 SOC provided the veteran with the rating criteria used 
to evaluate his service-connected PTSD, namely Diagnostic 
Code 9411.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the September 2006 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2006 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the September 2006 
letter informed the veteran that it was his responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency. 

In addition, the notice letters notified of the "fourth 
element."  In this regard, the September 2006 letter 
informed the veteran that he should submit any evidence in 
his possession that pertains to his claim.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that the March 2006 and 
September 2006 letters and the December 2006 SSOC informed 
him that a disability rating was assigned when a disability 
was determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letters and SSOC also explained how disability ratings and 
effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as his all available VA medical records and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  The 
veteran was also afforded a VA examination in February 2005.  
VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and a SSOC, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a noncompensable evaluation 
for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under that diagnostic code, a noncompensable evaluation is 
assigned when a mental condition has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social function or to require continuous 
medication.  A 10 percent disability evaluation is warranted 
when there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his PTSD.  Initially, the Board notes that the veteran's PTSD 
symptoms are not controlled by continuous medication. The 
February 2005 VA examiner observed that the veteran had never 
been in counseling or psychotherapy and had never taken 
psychiatric medication.  In fact, the veteran's recent VA 
medical records do not document any current treatment for 
PTSD.

In addition, the medical evidence does not show that the 
veteran has occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.  The veteran told the February 2005 VA 
examiner that he had been married to same woman for 50 years 
and described the relationship as wonderful.  He also 
reported having a very good relationship with his daughter.  
It was further noted that the veteran attended bible study 
three times per week and that he had four friends with whom 
he maintained significant contact.  The February 2005 VA 
examiner stated that those reports provided contradictory 
evidence against social restriction due to PTSD.   In 
addition, the veteran reported retiring in 1994 after working 
as a janitor at high school for 24 years.  He indicated that 
he had been medically retired because of his legs.  It was 
also noted that the veteran had been very diligent in his 
work and that he was proud to state that his level of 
dedication to the job was such that he had never had a mental 
health day.  

The Board would also observe that the February 2005 VA 
examination assessed the veteran as having a Global 
Assessment of Functioning (GAF) score of 65.  A GAF score of 
61 to 70 represents some mild symptoms. See 38 C.F.R. §§ 
4.125, 4.130 (incorporating the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition of the American 
Psychiatric Association in the rating schedule).  However, 
the February 2005 VA examiner specifically stated that the 
GAF score of 65 was indicative of mild symptoms of an 
adjustment disorder with depressed mood that was not related 
to his military service.  Indeed, the September 2006 Board 
decision denied service connection for an adjustment disorder 
with depressed mood.

The Board does observe the September 2004 opinion submitted 
by a private psychologist.  In particular, the psychologist 
described the veteran's various symptoms and opined that he 
would be incompletely capable of obtaining, much less 
maintaining, any degree of gainful employment.  However, the 
Board notes that the private psychologist did not indicate 
which symptoms were manifestations of the veteran's service-
connected PTSD as opposed to his nonservice-connected 
adjustment disorder with depressed mood.  A letter was sent 
to the psychologist in April 2005 requesting that he indicate 
which symptoms were due to the veteran's PTSD and which ones 
were manifestations of his depression.  However, no response 
was received.  The Board also finds it significant that the 
April 2005 VA examiner reviewed the private psychologist's 
opinion and noted that the psychologist did not clearly 
articulate the symptoms of PTSD for criteria B,C, or D 
contained in the DSM-IV.  He also stated that the private 
psychologist did not clearly delineate the symptoms of PTSD 
from that of depression or any other mental disorder and 
commented that the rather lengthy examination was unclear for 
the PTSD symptoms and did not demonstrate how those symptoms 
were related to PTSD.  

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the 
February 2005 VA examiner's opinion to be more probative.  
The September 2004 private psychologist apparently did not 
have a comprehensive review of the claims file.  In this 
regard, the Board notes that the private psychologist did not 
indicate that he had reviewed the veteran's claims file.  In 
fact, his failure to discuss or account for the lack of 
current treatment appears to indicate that his opinion is 
based on the veteran's own reported history.  As such, that 
examiner's opinion rests on incomplete information.  In 
contrast, the February 2005 VA examiner offered his opinion 
based on a review of all of the evidence, including the 
veteran's recent medical records and the September 2004 
private opinion, and offered a rationale for the opinion 
reached that is clearly supported by the evidence of record.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinion from the February 
2005 VA medical examiner who had the benefit and review of 
all pertinent medical records and who provides a rationale 
supported by the record.  

Based on the foregoing, the Board concludes that the veteran 
has not been shown to have met the criteria for a compensable 
evaluation.  Therefore, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
a higher initial evaluation for PTSD.


ORDER

An initial compensable evaluation for PTSD is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


